      Case 2:19-cv-03152-MKB-RER Document 19 Filed 06/06/19 Page 1 of 3 PageID #: 273


                             PUTNEY, TWOMBLY, HALL                    &   fiIRSON LLP
DANIEL F. MURPHY. JR.                              ESTABLISHED 1866                         328 NEWMAN SPRINGS ROAD
THOMAS A. MARTIN                                                                           RED BANK, NEW JERSEY 07701
                                               COUNSELORS AT LAW"
WILLIAM M. POLLAK                                                                                 (732) 3'79-6020
JAMES E. McGRATH. Ill                           521 FIFTH AVENUE                             TELEFAX: (732) 34!5-9444
CHRISTOPHER M. HOULIHAN
MARY ELLEN DONNELLY                        NEW" YORK, NEW" YORK 10175                    122!5 FRANKLIN AVENUE, SUITE 200
                                                                                              GARDEN CITY. NY 11!530
GEOFFREY H. WARD
                                                  (212) 682-0020                                  (!516) 746-0070
E. PARKER NEAVE
MARK A. HERNANDEZ                            TELEFAX: (212) 682-9380                         TELEFAX: (!516) 746-0599

PHILIP H. KALBAN                                  PUTNEYLAW.C0M                                 2000 GLADES ROAD
JEROME P. COLEMAN
                                                                                                    SUITE 300
BARBARA M. MAISTO                                                                          BOCA RATON. FLORIDA 33431
CARYN B . KEPPLER
                                                                                                  (800) 93!5-8480
MICHAEL 0. YIM                                                                                TELEFAX: C!SGI) 613-4100
MARIANNE CALABRESE
                                                                                                     COUNSEL
                                                                                               CHARLES J. GROPPE
                                                                                               THOMAS M. LAMBERTI
                                                                                               HARVEY I. SCHNEIDER
                                                                                                  ANDREA HYDE

                                                     June 5, 2019


       Via Electronic Filing
       Untied States District Court
       Eastern District of New York
       Attention: Finance Department
       225 Cadman Plaza East
       Brooklyn, New York 11201

                   Re: Shulamith School for Girls v. Elia, and State of New York
                       Civil Docket: 19-CV-03152

      Dear Clerk of the Court,

               We represent the Shulamith School for Girls ("Plaintiff') in the above-mentioned matter.
      On May 28, 2019, I initiated this matter by filing a Complaint and Summons with Eastern District
      of New York. I used my personal credit card, and I paid $400.00, the associated fee, to obtain a civil
      action number. After the filing, I discovered that my credit card was charged twice for the same
      transaction, an extra $400.00.

                Attached please find two receipts that indicate that my card was charged twice for the same
      act1v1ty. Please issue a reimbursement for $400.00 for the extra fee which I inadvertently was
      charged.                                        06/06/2019
              Should you require any additional information, or you have any questions, please contact
      me directly.




Application is approved. Please refund the fee associated with receipt number
ANYEDC-11518976
      Case 2:19-cv-03152-MKB-RER Document 19 Filed 06/06/19 Page 2 of 3 PageID #: 274




-----Original Message-----
From: do_not_reply@psc.uscourts.gov [mailto:do_not_reply@psc.uscourts.gov]
Sent: Tuesday, May 28, 2019 2:34 PM
To: Philip Kalban <PKalban@putneylaw.com>
Subject: Pay.gov Payment Confirmation: NEW YORK EASTERN DISTRICT COURT

Your payment has been successfully processed and the details are below. If you have any questions or you wish to
cancel this payment, please contact: Frank Daley at (718)613-2581.

 Account Number: 4716460
 Court: NEW YORK EASTERN DISTRICT COURT
 Amount: $400.00
 Tracking Id: ANYEDC-11518976
 ApprovaICode:52138P
 Card Number: ************2807
 Date/Time: 05/28/2019 02:33:49 ET


NOTE: This is an automated message. Please do not reply
     Case 2:19-cv-03152-MKB-RER Document 19 Filed 06/06/19 Page 3 of 3 PageID #: 275




-----Original Message-----
From: do_not_reply@psc.uscourts.gov [mailto:do_not_reply@psc.uscourts.gov]
Sent: Tuesday, May 28, 2019 2:35 PM
To: Philip Kalban <PKalban@putneylaw.com>
Subject: Pay.gov Payment Confirmation: NEW YORK EASTERN DISTRICT COURT

Your payment has been successfully processed and the details are below. If you have any questions or you wish to
cancel this payment, please contact: Frank Daley at (718)613-2581.

 Account Number: 4716460
 Court: NEW YORK EASTERN DISTRICT COURT
 Amount: $400.00
 Tracking Id: BNYEDC-11518976
 ApprovaICode:51093P
 Card Num ber: ************2807
 Date/Time: 05/28/2019 02:35:05 ET


NOTE: This is an automated message. Please do not reply
